EXHIBIT 10.10

 

ENTERPRISE FINANCIAL SERVICES CORP

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, is made by and between Stephen P. Marsh (the “Executive”) and
ENTERPRISE FINANCIAL SERVICES CORP, a Delaware corporation (the “Company”),
effective as of September 8, 2004 (the “Effective Date”).

 

WITNESSETH:

 

WHEREAS, Executive desires to be employed or to continue to be employed by the
Company, and the Company desires to employ or continue to employ Executive, on
the terms, covenants and conditions hereinafter set forth in this Agreement.

 

NOW, THEREFORE, for the reasons set forth above, and in consideration of the
mutual promises and agreements herein set forth, the Company and Executive agree
as follows:

 

Employment. Subject to the terms and conditions set forth in this Agreement, the
Company hereby employs Executive for the Contract Term as hereafter defined.
During the Contract Term, Executive shall serve in an executive capacity and
shall have such duties and responsibilities as the Board of Directors (the
“Board”) may from time to time specify. Executive shall comply with all polices
and procedures of the Company generally applicable to executive employees of the
Company. Executive hereby accepts such employment and agrees to serve the
Company in such capacities for the term of this Agreement.

 

Term of Employment. Except as otherwise provided herein, the term of this
Agreement shall be for a term commencing on the Effective Date and ending upon
Executive’s death or termination of employment as hereafter provided (the
“Employment Term”). The Contract Term may be extended by mutual written
agreement of Executive and the Company upon such terms, provisions and
conditions which are mutually acceptable to Executive and the Company.

 

Devotion to Duties. Executive agrees that during the Employment Term he will
devote all of his skill, knowledge, commercial efforts and working time to the
conscientious and faithful performance of his duties and responsibilities to the
Company (except for (i) permitted vacation time and absence for sickness or
similar disability and (ii) to the extent that it does not interfere with the
performance of Executive’s duties hereunder: (A) such reasonable time as may be
devoted to the fulfillment of Executive’s civic and charitable activities and
(B) such reasonable time as may be necessary from time to time for personal
financial matters). Executive will use his best good faith efforts to promote
the success of the Company’s business and will cooperate fully with the Board in
the advancement of the best interests of the Company. If requested by the Board,
Executive will agree to serve as a director or officer of any of the Company’s
Subsidiaries without additional compensation.

 

Compensation of Executive.

 

Base Salary. During the Employment Term, the Company shall pay to Executive as
compensation for the services to be performed by the Executive a base salary of
$200,000.00 per year (the “Base Salary”). The Base Salary shall be payable in
installments in accordance with the Company’s normal payroll practice and shall
be subject to such withholding as may be required by law. The Base Salary may be
adjusted from time to time in the sole discretion of the Board, but shall not be
reduced without the consent of Executive.

 

27



--------------------------------------------------------------------------------

Targeted Bonus. In addition to the compensation set forth elsewhere in this
Section 4, for each calendar year during the Employment Term and any extensions
thereof, the Executive shall qualify for a targeted annualized bonus (“Targeted
Bonus”) based upon meeting established targeted goals. No later than the
Company’s January Board meeting, the Company and Executive shall agree upon
certain targeted financial and operating goals (“Targets”) for that calendar
year. The established Targets shall be consistent with the financial plan for
the Company as adopted by the Company’s Board. Within 75 days after the end of
each calendar year, the Company’s Chief Executive Officer in collaboration with
the Board (or a committee of the Board to which the Board has delegated such
authority) shall make a good faith determination as to the extent to which the
Targets have been met for the preceding calendar year. If the Targets have been
met, then Executive shall receive a Targeted Bonus for such preceding year. In
the event that the established Targets are exceeded, then Executive shall be
entitled to receive additional bonus amounts above the Targeted Bonus as the
Company’s Chief Executive Officer in collaboration with the Board (or such
committee) may determine in their discretion. If the Company’s Chief Executive
Officer in collaboration with the Board (or such committee of the Board)
determines that the Targets have not been fully met, but minimum thresholds as
may be established by the Company’s Chief Executive Officer in collaboration
with the Board (or such committee) have been met, the Company’s Chief Executive
Officer in collaboration with the Board (or such committee) shall make a good
faith determination as to the extent that the Targets have been met and
determine the amount of such Targeted Bonus to be awarded to the Executive based
proportionately upon the extent to which the Targets are determined to have been
met. Executive shall also be eligible to receive such other bonuses or incentive
payments as may be approved by the Board of Directors.

 

Benefits. Executive shall be entitled to participate, during the Employment
Term, in all regular employee benefit and deferred compensation plans
established by the Company including, without limitation, any savings and profit
sharing plan, incentive stock plan, dental and medical plans, life insurance and
disability insurance, such participation to be as provided in said employee
benefit plans in accordance with the terms and conditions thereof as in effect
from time to time and subject to any applicable waiting period. Executive shall
also be entitled to paid vacation during each year of the Employment Term in
accordance with the Company’s vacation policy, provided that any vacation not
used in any year shall be forfeited and not carried over to any subsequent year.

 

Reimbursement of Expenses. The Company will provide for the payment or
reimbursement of all reasonable and necessary expenses incurred by the Executive
in connection with the performance of his duties under this Agreement in
accordance with the Company’s expense reimbursement policy, as such may change
from time to time.

 

Termination of Employment.

 

Termination for Cause. “Termination for Cause”, as hereinafter defined, may be
effected by the Company at any time during the term of this Agreement by written
notification to Executive, specifying in detail the basis for the Termination
for Cause. Upon Termination for Cause, Executive shall immediately be paid all
accrued salary, bonus compensation to the extent earned for the calendar year
immediately preceding termination, vested deferred compensation, if any, (other
than pension plan or profit sharing plan benefits which will be paid in
accordance with the terms of the applicable plan), any benefits under any plans
of the Company in which the Executive is a participant to the full extent of the
Executive’s rights under such plans, accrued vacation pay for the year in which
termination occurs, and any appropriate business expenses incurred by Executive
reimbursable by the Company in connection with his duties hereunder, all to the
date of termination, but Executive shall not be paid any other compensation or
reimbursement of any kind, including without limitation, severance compensation.
“Termination for Cause” shall mean termination by the Company of Executive’s
employment by the Company by reason of (a) an order of any federal or state
regulatory authority having jurisdiction over the Company, (b) the willful
failure of Executive substantially to perform his duties hereunder (other than
any such failure due to Executive’s physical or mental illness); (c) a willful
breach by Executive of any material provision of this Agreement or of any other
written

 

28



--------------------------------------------------------------------------------

agreement with the Company or any of its Affiliates; (d) Executive’s commission
of a crime that constitutes a felony or other crime of moral turpitude or
criminal fraud; (e) chemical or alcohol dependency which materially and
adversely affects Executive’s performance of his duties under this Agreement;
(f) any act of disloyalty or breach of responsibilities to the Company by the
Executive which is intended by the Executive to cause material harm to the
Company; (g) misappropriation (or attempted misappropriation) of any of the
Company’s funds or property; or (h) Executive’s material violation of any
Company policy applicable to Executive.

 

Termination Other Than for Cause. Notwithstanding any other provisions of this
Agreement, the Company may effect a “Termination Other Than For Cause”, as
hereinafter defined, at any time upon giving written notice to Executive of such
termination. Upon any Termination Other Than for Cause, subject to Executive’s
compliance with the terms and conditions contained in this Agreement, Executive
shall within 30 days after such termination be paid all accrued salary, bonus
compensation to the extent earned for the calendar year immediately preceding
termination, vested deferred compensation (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), accrued vacation pay for the year in which termination occurs, any
benefits under any plans of the Company in which Executive is a participant to
the full extent of Executive’s rights under such plans, and any appropriate
business expenses incurred by Executive in connection with his duties hereunder,
all to the date of termination. In addition, subject to the conditions set forth
above, upon such termination of employment, (i) all stock options granted to
Executive shall become fully vested and exercisable and all restricted common
stock granted to Executive shall fully vest and become transferable and (ii)
Executive shall be entitled to payment of all Targeted Bonuses for the year in
which termination occurs (determined as if all targets were fully and completely
achieved) pro rated to the date of termination based on a 360 day year.
“Termination Other Than for Cause” shall mean any termination by the Company of
Executive’s employment with the Company other than a termination pursuant to
subsection 5.1, 5.3, 5.4, 5.5 or 5.6.

 

Termination by Reason of Disability. If, during the term of this Agreement, the
Executive, in the reasonable judgment of the Board of Directors, (i) has failed
to perform his duties under this Agreement on account of illness or physical or
mental incapacity, and (ii) such illness or incapacity continues for a period of
more than 90 consecutive days, or 90 days during any 180 day period, the Company
shall have the right to terminate Executive’s employment hereunder by written
notification to Executive and payment to Executive of all accrued salary, bonus
compensation to the extent earned for the calendar year immediately preceding
termination, vested deferred compensation, if any, (other than pension plan or
profit sharing plan benefits which will be paid in accordance with the
applicable plans), accrued vacation pay for the year in which termination
occurs, any benefits under any plans of the Company in which Executive is a
participant to the full extent of Executive’s rights under such plans, and any
appropriate business expenses incurred by Executive in connection with his
duties hereunder, all to the date of termination, but Executive shall not be
paid any other compensation or reimbursement of any kind, including without
limitation, severance compensation.

 

Death. In the event of Executive’s death during the term of this Agreement,
Executive’s employment shall be deemed to have terminated as of the last day of
the month during which his death occurs and the Company shall pay to his estate
or such beneficiaries as Executive may from time to time designate all accrued
salary, bonus compensation to the extent earned for the calendar year
immediately preceding termination, vested deferred compensation (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan), any benefits under any plans of the Company in which
Executive is a participant to the full extent of Executive’s rights under such
plans, accrued vacation pay for the year in which termination occurs, and any
appropriate business expenses incurred by Executive in connection with his
duties hereunder, all to the date of termination, but Executive’s estate shall
not be paid any other compensation or reimbursement of any kind, including
without limitation, severance compensation.

 

29



--------------------------------------------------------------------------------

Voluntary Termination.

 

In the event of a “Voluntary Termination,” as hereinafter defined, provided that
the Executive provides the Company with at least 90 days notice of such
termination (which notice and any requirement for service may be waived or
shortened by the Company), the Company shall within 30 days after such
termination pay all accrued salary, bonus compensation to the extent earned,
vested deferred compensation, if any, (other than pension plan or profit sharing
plan benefits which will be paid in accordance with the applicable plans), any
benefits under any plans of the Company in which Executive is a participant to
the full extent of Executive’s rights under such plans, accrued vacation pay for
the year in which termination occurs, and any appropriate business expenses
incurred by Executive in connection with his duties hereunder, all to the date
of termination, but no other compensation or reimbursement of any kind,
including without limitation, severance compensation.

 

At the time Executive notifies the Company of a Voluntary Termination, Executive
shall also notify the Company of the identity of his new employer. After such
notice, the Company shall have ten days to elect to pay Executive his then
effective base salary for one year after such voluntary termination during which
one year period Executive shall be subject to the non-competition provisions of
subsection 9.1. If the Company fails to make such election, Executive shall be
free to accept the employment specified in his notice to the Company; provided
that if Executive accepts employment other than that specified in his notice to
the Company, Executive shall be subject to the non-competition provisions of
subsection 9.1 for one year after termination and shall not be entitled to any
payment from the Company.

 

“Voluntary Termination” shall mean termination by Executive of Executive’s
employment other than (i) termination by reason of Executive’s disability as
described in subsection 5.3, (ii) termination by reason of Executive’s death as
described in subsection 5.4, and (iii) Termination Upon a Change in Control as
described in subsection 5.6.

 

Termination Upon a Change in Control. In the event of a “Termination Upon a
Change in Control,” as hereinafter defined, Executive shall immediately be paid
all accrued salary, bonus compensation to the extent earned, vested deferred
compensation, if any, (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plans), any benefits under
any plans of the Company in which Executive is a participant to the full extent
of Executive’s rights under such plans, vacation pay for the year in which
termination occurs, and any appropriate business expenses incurred by Executive
in connection with his duties hereunder, all to the date of termination, and all
severance compensation provided in subsection 6.1. “Termination Upon a Change in
Control” shall mean a termination by the Company (other than a Termination for
Cause) or by Executive, in either case within one year following a “Change in
Control” as hereinafter defined. “Change in Control” shall mean the date on
which any of the following has occurred:

 

any individual, entity or group (a “Person”), other than one or more of the
Company’s directors on the Effective Date of this Agreement or any Person that
any such director controls, becomes the beneficial owner of 50% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors of the Company (the
“Company Outstanding Voting Securities”);

 

any Person becomes the beneficial owner of 50% or more of the combined voting
power of the then outstanding voting securities of Enterprise Bank entitled to
vote generally in the election of directors of Enterprise Bank (“Bank
Outstanding Voting Securities”);

 

consummation of a reorganization, merger or consolidation (a “Business
Combination”) of the Company, unless, in each case, following such Business
Combination (i) all or substantially all of the Persons who were the beneficial
owners, respectively, of the Company Outstanding Voting Securities

 

30



--------------------------------------------------------------------------------

immediately prior to such Business Combination beneficially own, directly or
indirectly, more than a majority of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the company resulting from such Business Combination, (ii) no
Person (excluding any company resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the company resulting from such Business
Combination except to the extent such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the Board of
Directors of the company resulting from the Business Combination are Continuing
Directors (as hereinafter defined) at the time of the execution of the
definitive agreement, or the action of the Board, providing for such Business
Combination;

 

consummation of the sale, other than in the ordinary course of business, of more
than 50% of the combined assets of the Company and its subsidiaries in a
transaction or series of related transactions during the course of any
twelve-month period; or

 

the date on which Continuing Directors (as hereinafter defined) cease for any
reason to constitute at least a majority of the Board of Directors of the
Company.

 

As used in this Section 5.6, the definitions of the terms “beneficial owner” and
“group” shall have the meanings ascribed to those terms in Rule 13(d)(3) under
the Securities Exchange Act of 1934. As used in this Section 5.6, the term
“Continuing Directors” shall mean, as of any date of determination, (i) any
member of the Board of Directors on the Effective Date of this Agreement, (ii)
any person who has been a member of the Board of Directors for the two years
immediately preceding such date of determination, or (iii) any person who was
nominated for election or elected to the Board of Directors with the affirmative
vote of the greater of (A) a majority of the Continuing Directors who were
members of the Board of Directors at the time of such nomination or election or
(B) at least four Continuing Directors but excluding, for purposes of this
clause (iii), any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies by
or on behalf of a Person other than the Board of Directors of the Company.
“Control” means the direct or indirect ownership of voting securities
constituting more than fifty percent (50%) of the issued voting securities of a
corporation.

 

Resignation Upon Termination. Effective upon any termination under this Section
5 or otherwise, Executive shall automatically and without taking any further
actions be deemed to have resigned from all positions then held by him with the
Company and all of its Subsidiaries and Affiliates.

 

Severance Compensation

 

Termination Upon Change in Control. Within 30 days after a Change in Control,
Executive by notice to the Company may elect a Voluntary Termination, provided
that in such event the provisions of subsection 5.5(b) shall not apply. If the
Executive makes such election, he shall be released from the non-competition
provisions of subsection 9.1 and he shall not be entitled to any severance
compensation pursuant to this subsection 6.1. In the event Executive’s
employment is terminated in a Termination Upon a Change in Control and Executive
has not elected a Voluntary Termination within 30 days after a Change in
Control, Executive shall be paid the following as severance compensation:

 

For one (1) year following such termination of employment, an amount (payable on
the dates specified in subsection 4.1 except as otherwise provided herein) equal
to the Base Salary at the rate payable at the time of such termination plus (i)
any accrued and unpaid benefits due Executive under paragraph 4.3 of this
Agreement and (ii) an amount equal to the Targeted Bonuses due (based on the
Base Salary then in effect) for the year in which such termination of employment
occurs (determined as though all requisite targets were fully and completely
achieved). Notwithstanding any provision in this paragraph (a) to the contrary,
Executive may, in Executive’s sole discretion, by delivery of a notice to the
Company within 30 days following a Termination Upon a Change in Control, elect
to receive from the Company a lump sum severance payment by bank cashier’s check
equal to the present value of the flow of cash payments that

 

31



--------------------------------------------------------------------------------

would otherwise be paid to Executive pursuant to this paragraph (a). Such
present value shall be determined as of the date of delivery of the notice of
election by Executive and shall be based on a discount rate equal to the prime
rate, as reported in The Wall Street Journal, or similar publication, on the
date of delivery of the election notice. If Executive elects to receive a lump
sum severance payment, the Company shall make such payment to Executive within
30 days following the date on which Executive notifies the Company of
Executive’s election.

 

In the event that Executive is not otherwise entitled to fully exercise all
awards granted to him under any stock option plan maintained by the Company and
any such plan does not otherwise provide for acceleration of exercise ability
upon the occurrence of the Change in Control described herein, such awards shall
become immediately exercisable upon a Change in Control.

 

All restricted stock granted to Executive will vest and become transferable.

 

Executive shall for one year following termination of employment continue to
accrue retirement benefits and shall continue to enjoy any benefits under any
plans of the Company in which Executive is a participant to the full extent of
Executive’s rights under such plans, including any perquisites provided under
this Agreement; provided, however, that the benefits under any such plans of the
Company in which Executive is a participant, including any such perquisites,
shall cease upon Executive’s obtaining other employment. If necessary to provide
such benefits to Executive, the Company shall, at its election, either: (i)
amend its employee benefit plans to provide the benefits described in this
paragraph (c), to the extent that such is permissible under the
nondiscrimination requirements and other provisions of the Internal Revenue Code
of 1986 (the “Code”) and the provisions of Executive Retirement Income Security
Act of 1974, or (ii) provide separate benefit arrangements or cash payments so
that Executive receives amounts equivalent thereto, net of tax consequences.

 

Termination Upon Any Other Event. In the event of a Voluntary Termination,
Termination For Cause, termination by reason of Executive’s disability pursuant
to subsection 5.3 or termination by reason of Executive’s death pursuant to
subsection 5.4, Executive or his estate shall not be paid any severance
compensation.

 

Confidentiality. Executive agrees to hold in strict confidence all non-public
information concerning any matters affecting or relating to the business of the
Company, its Subsidiaries and Affiliates, including without limiting the
generality of the foregoing non-public information concerning their manner of
operation, business or other plans, data bases, marketing programs, protocols,
processes, computer programs, client lists, marketing information and analyses,
operating policies or manuals or other data. Executive agrees that he will not,
directly or indirectly, use any such information for the benefit of others than
the Company or disclose or communicate any of such information in any manner
whatsoever other than to the directors, officers, employees, agents and
representatives of the Company who need to know such information, who shall be
informed by Executive of the confidential nature of such information and
directed by Executive to treat such information confidentially. Upon the
Company’s request, Executive shall return all information furnished to him
related to the business of the Company without retaining any copies in
electronic or other form. The above limitations on use and disclosure shall not
apply to information which Executive can demonstrate: (a) was known to Executive
before receipt thereof from the Company; (b) is learned by Executive from a
third party entitled to disclose it; or (c) becomes known publicly other than
through Executive; (c) is disclosed by Executive upon authority of the Board or
any committee of the Board; (d) is disclosed pursuant to any legal requirement
or (e) is disclosed pursuant to any agreement to which the Company or any of its
Subsidiaries or Affiliates is a party. The parties hereto stipulate that all
such information is material and confidential and gravely affects the effective
and successful conduct of the business of the Company and the Company’s
goodwill, and that any breach of the terms of this Section 7 shall be a material
breach of this Agreement. The terms of this Section 7 shall survive and remain
in effect following any termination of this Agreement.

 

Use of Proprietary Information. Executive recognizes that the Company possesses
a proprietary interest in all of the information described in Section 7 and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, manufacture or otherwise exploit the processes, ideas and concepts
described therein to the

 

32



--------------------------------------------------------------------------------

exclusion of Executive, except as otherwise agreed between the Company and
Executive in writing. Executive expressly agrees that any products, inventions,
discoveries or improvements made by Executive, his agents or affiliates, during
the term of this Agreement, based on or arising out of the information described
in Section 7 shall be the property of and inure to the exclusive benefit of the
Company. Executive further agrees that any and all products, inventions,
discoveries or improvements developed by Executive (whether or not able to be
protected by copyright, patent or trademark) in the scope of his employment, or
involving the use of the Company’s time, materials or other resources, shall be
promptly disclosed to the Company and shall become the exclusive property of the
Company.

 

Non-Competition Agreement.

 

Non-Competition. Subject to the provisions of subsection 5.1(b) and 6.1,
Executive agrees that, during the Employment Term and for a period of one year
following any termination of such employment, Executive shall not, without the
prior written consent of the Company, directly or indirectly, own, manage,
operate, control, be connected with as an officer, employee, partner, consultant
or otherwise, or otherwise engage or participate in (except as an employee of
the Company, or Affiliate of it) any corporation or other business entity
engaged in the operation, ownership or management of a bank, trust company or
financial services business within the Metropolitan Statistical Areas of St.
Louis, Kansas City or any other city in which the Company or any of its
Affiliates has an office at the time of such termination. Notwithstanding the
foregoing, the ownership by Executive of less than 1% of any class of the
outstanding capital stock of any corporation conducting such a competitive
business which is regularly traded on a national securities exchange or in the
over-the-counter market shall not be a violation of the foregoing covenant.

 

Non-Solicitation. During the Employment Term and for a period of one year
following any termination of such employment, Executive shall not, except on
behalf of or with the prior written consent of the Company, directly or
indirectly, entice or induce, or attempt to entice or induce, any employee of
the Company to leave such employ, or employ any such person in any business
similar to or in competition with that of the Company. Executive hereby
acknowledges and agrees that the provisions set forth in this subsection 9.2
constitute a reasonable restriction on his ability to compete with the Company.

 

Saving Provision. The parties hereto agree that, in the event a court of
competent jurisdiction shall determine that the geographical or durational
elements of this covenant are unenforceable, such determination shall not render
the entire covenant unenforceable. Rather, the excessive aspects of the covenant
shall be reduced to the threshold which is enforceable, and the remaining
aspects shall not be affected thereby.

 

Equitable Relief. Executive acknowledges that the extent of damages to the
Company from a breach of Sections 7, 8 and 9 of this Agreement would not be
readily quantifiable or ascertainable, that monetary damages would be inadequate
to make the Company whole in case of such a breach, and that there is not and
would not be an adequate remedy at law for such a breach. Therefore, Executive
specifically agrees that the Company is entitled to injunctive or other
equitable relief (without any requirement to post any bond or other security)
from a breach of Sections 7, 8 and 9 of this Agreement, and hereby waives and
covenants not to assert against a prayer for such relief that there exists an
adequate remedy at law, in monetary damages or otherwise.

 

Change of Control. If after any Change of Control Executive’s employment is
terminated under circumstances such that Executive does not receive severance
compensation pursuant to Section 6.1, Executive shall not be subject to the
restrictions of this Section 9 unless the Company continues to pay without
interruption Executive’s Base Salary at the rate in effect immediately prior to
such termination and then only so long as such payments are continued without
interruption for a period of up to one year after termination.

 

Assignment. This Agreement shall not be assignable by Executive and shall not be
assignable by the Company except by operation of law or to a successor entity
acquiring all or substantially all the Company’s business or assets. No such
assignment shall affect any determination of whether such assignment involves a
Change of Control for purposes of this Agreement. In the event of any assignment
permitted hereby, the duties and

 

33



--------------------------------------------------------------------------------

responsibilities of Executive performed for the assignee shall not, without the
written consent of Executive, be materially increased, altered or diminished in
a manner inconsistent with Executive’s duties and responsibilities hereunder for
the Company.

 

Entire Agreement. This Agreement and any agreements entered into after the date
hereof under any of the Company’s benefit plans or compensation programs as
described in Section 4 contain the complete agreement concerning the employment
arrangement between the parties, including without limitation severance or
termination pay, and shall, as of the Effective Date, supersede all other
agreements or arrangements between the parties with regard to the subject matter
hereof.

 

Binding Agreement. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns. The obligations of the Company under this Agreement
shall not be terminated by reason of any liquidation, dissolution, bankruptcy,
cessation of business or similar event relating to the Company. This Agreement
shall not be terminated by reason of any merger, consolidation or reorganization
of the Company, but shall be binding upon and inure to the benefit of the
surviving or resulting entity.

 

Modification. No waiver or modification of this Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless authorized by
the Board and reduced to in writing and duly executed by the party to be charged
therewith and no evidence of any waiver or modification shall be offered or
received in evidence of any proceeding, arbitration, or litigation between the
parties hereto arising out of or affecting this Agreement, or the rights or
obligations of the parties thereunder, unless such waiver or modification is in
writing, duly executed as aforesaid.

 

Severability. All agreements and covenants contained herein are severable, and
in the event any of them shall be held to be invalid or unenforceable by any
court of competent jurisdiction, this Agreement shall be interpreted as if such
invalid agreements or covenants were not contained herein.

 

Manner of Giving Notice. All notices, requests and demands to or upon the
respective parties hereto shall be sent by hand, certified mail, overnight air
courier service, in each case with all applicable charges paid or otherwise
provided for, addressed as follows, or to such other address as may hereafter be
designated in writing by the respective parties hereto:

 

To Company:      To Executive: at his current Enterprise Financial Services Corp
     residential address on file with 150 North Meramec      the Company.
Clayton, Missouri 63105        Attention:   President            and Corporate
Secretary       

 

Such notices, requests and demands shall be deemed to have been given or made on
the date of delivery if delivered by hand or by telecopy and on the next
following date if sent by mail or by air courier service.

 

Remedies. In the event of a breach of this Agreement, the non-breaching party
shall be entitled to such legal and equitable relief as may be provided by law,
and shall further be entitled to recover all costs and expenses, including
reasonable attorneys’ fees, incurred in enforcing the non-breaching party’s
rights hereunder.

 

Headings. The headings have been inserted for convenience only and shall not be
deemed to limit or otherwise affect any of the provisions of this Agreement.

 

Choice of Law. It is the intention of the parties hereto that this Agreement and
the performance hereunder be construed in accordance with, under and pursuant to
the laws of the State of Missouri without regard to the jurisdiction in which
any action or special proceeding may be instituted.

 

34



--------------------------------------------------------------------------------

Taxes. The company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.

 

Voluntary Agreement; No Conflicts. Executive hereby represents and warrants to
the Company that he is legally free to accept and perform his employment with
the Company, that he has no obligation to any other person or entity that would
affect or conflict with any of Executive’s obligations pursuant to such
employment, and that the complete performance of the obligations pursuant to
Executive’s employment will not violate any order or decree of any governmental
or judicial body or contract by which Executive is bound. The Company will not
request or require, and Executive agrees not to use, in the course of
Executive’s employment with the Company, any information obtained in Executive’s
employment with any previous employer to the extent that such use would violate
any contract by which Executive is bound or any decision, law, regulation, order
or decree of any governmental or judicial body.

 

Certain Definitions. As used herein, the following definitions shall apply:

 

“Affiliate” with respect to any person, means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with the first Person, including but not limited to a
Subsidiary of the first Person, a Person of which the first Person is a
Subsidiary, or another Subsidiary of a Person of which the first Person is also
a Subsidiary.

 

“Control” With respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.

 

“Person” Any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Subsidiary” With respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing 50% or more of the combined voting
power of the outstanding voting stock or other ownership interests of such
corporation or other Person.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first stated above.

 

ENTERPRISE FINANCIAL SERVICES CORP By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

EXECUTIVE:

 

--------------------------------------------------------------------------------

Stephen P. Marsh

 

35